 



Exhibit 10.1
2005 Long Term Incentive Plan (LTIP)
1.1 Grant of Restricted Stock . Subject to the terms and provisions of the
Newell Rubbermaid Inc. 2003 Stock Plan (the “Plan”) , a copy of which is
attached hereto and the terms of which are hereby incorporated by reference, the
Committee, at any time and from time to time, may grant Shares of Restricted
Stock to eligible employees in such amounts, as the Board shall determine. A
maximum of 250,000 shares of Restricted Stock may be granted to any eligible
employee in any one calendar year, in each case subject to adjustment as
provided in the Plan.
1.2 Guidelines . Each award shall be made based on a target of 100% of a
person’s base salary. The following criteria will be used to determine the
actual level:

  •   Total Shareholder Return (50%)   •   Free Cash Flow (50%)

The total point value will be used as follows:

•   Total Shareholder Return will be calculated based on the following formula:

(Change in Stock Price) + (Dividend)
(Beginning Stock Price)

             
o
  Top 4 of comparator group   =   100% of target
o
  5 – 8 of comparator group   =   75%   of target
o
  9 – 12 of comparator group   =   50%   of target
o
  13 – 16 of comparator group   =   25%   of target
o
  Bottom 4 of comparator group   =   0%

NOTE:     Target is 50% of the total award payout for Shareholder return

•   The Free Cash Flow award will be calculated based on the following schedule:

             
o
  > 110% of FCF target   =   100% of target
o
  100 – 110% of FCF target   =   75%   of target
o
  90 – 100% of FCF target   =   50%   of target
o
  80 – 90% of FCF target   =   25%   of target
o
  < 80% of FCF target   =   0%

NOTE:     Target is 50% of the total award payout for Free Cash Flow
The list of eligible employees is determined prior to the beginning of the
fiscal year. For 2005, the attached list of executives will be the only
executives eligible to participate in the Plan.
1.3 Restricted Stock Agreement. Each Restricted Stock grant shall be evidenced
by a Restricted Stock Award Agreement that shall specify the Period of
Restriction at a 3 year cliff, the number of Shares Restricted Stock granted,
and such other provisions as the Committee shall determine.

 



--------------------------------------------------------------------------------



 



Exhibit 10.1
1.4 Transferability. Except as provided in this Article, the Shares of
Restricted Stock granted herein may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated until the end of the applicable Period of
Restriction established by the Committee in its sole discretion and set forth in
the Restricted Stock Award Agreement. All rights with respect to the Restricted
Stock granted to an eligible employee under the Plan shall be available during
his or her lifetime only to such eligible employee.
1.5 Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Shares of Restricted Stock granted pursuant to the Plan as
it may deem advisable including, without limitation, continued employment with
Newell Rubbermaid, restrictions based upon the achievement of specific
company-wide performance goals, time-based restrictions on vesting following the
attainment of performance goals, and/or restrictions under applicable federal or
state securities laws. The Committee will establish performance targets annually
in accordance with the standards set forth in this Plan.
          Newell Rubbermaid may retain the certificates representing Shares of
Restricted Stock in its possession until such time as all conditions and/or
restrictions applicable to such Shares have been satisfied.
          Except as otherwise provided in this Article or pursuant to the Newell
Rubbermaid Inc. 2003 Stock Plan (the “Plan”), Shares of Restricted Stock covered
by each Restricted Stock grant made under the Plan shall become freely
transferable by the eligible employee after the last day of the applicable
Period of Restriction.
1.6 Voting Rights. Eligible employees holding Shares of Restricted Stock granted
hereunder may be granted the right to exercise full voting rights with respect
to those Shares during the Period of Restriction.
1.7 Dividends and Other Distributions . During the Period of Restriction,
eligible employees holding Shares of Restricted Stock granted hereunder may be
credited with regular cash dividends paid with respect to the underlying Shares
while they are so held. The Committee may apply any restrictions to the
dividends that the Committee deems appropriate. Without limiting the generality
of the preceding sentence, if the grant or vesting of Restricted Shares granted
to an eligible employee is designated to comply with requirements of the
Performance-Based Exception, the Committee may apply any restrictions it deems
appropriate to the payment of dividends declared with respect to such Restricted
Shares, such that the dividends and/or the Restricted Shares maintain
eligibility for the Performance-Based Exception.
1.8 Termination of Employment/Directorship. Each Restricted Stock Award
Agreement shall set forth the extent to which the eligible employee shall have
the right to receive unvested Restricted Stock following termination of the
eligible employee’s employment or directorship with Newell Rubbermaid. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with each eligible employee, need
not be uniform among all Shares of Restricted Stock issued pursuant to the Plan,
and may reflect distinctions based on the reasons for termination; provided,
however that, except in the cases of terminations connected with a Change in
Control and terminations by reason or death or Total Disability, and certain
terminations without Cause, the vesting of shares of Restricted Stock which
qualify for the Performance-Based Exception and which are held by eligible
employees shall occur at the time they otherwise would have, but for the
termination.

 